DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 30 September 2022 has been entered.

Drawings
The drawings were received on 30 September 2022.  These drawings are unacceptable.

The drawing is objected to because “REPLACEMENT” should be “REPLACEMENT SHEET” pursuant to 37 CFR 1.121(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The computer processor of Claim 1 is new matter. Claims 2-9 depend on Claim 1. There was no computer processor disclosed or claimed as originally filed. The multiple sections that are now part of the computer processor as claimed were not claimed or disclosed to be structures of a computer processor as originally filed. Further, the structure of the “setting section” ("The setting section 90 includes, for example, a storage element such as a memory") is not disclosed to be the same structure of the “selecting section,” “conveyance control section,” or “changeover section.” The boxes for the “selecting section,” “conveyance control section,” and “changeover section” in the figure do not disclose their structures.

Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “setting section,” “selecting section,” “conveyance control section,” and “changeover section,” in claims 1-2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “selecting section,” “conveyance control section,” and “changeover section,” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The structure of the “setting section” ("The setting section 90 includes, for example, a storage element such as a memory") is not disclosed to be the same structure of the “selecting section,” “conveyance control section,” or “changeover section.” The boxes for the “selecting section,” “conveyance control section,” and “changeover section” in the figure do not disclose their structures. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akimoto et al. (US 5803932) (“Akimoto” or “D1”) in view of Kubo et al. (JP 2018-69343 A) (“Kubo”). Akimoto discloses:
Claim 1:

    PNG
    media_image1.png
    142
    714
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    603
    712
    media_image2.png
    Greyscale

Akimoto does not directly show:
Claim 1: a chuck table that has a holding surface and holds the wafer on the holding surface;
Claim 2: a turntable on which a plurality of the chuck tables having the holding surfaces are disposed, and are disposed to be rotatable between a conveying-in position where the wafer can be conveyed onto the holding surface by the conveying-in mechanism and a processing position where the processing unit processes the wafer held by the holding surface, wherein, when processing of wafers is ended after all the wafers accommodated in the cassette mounted on the one cassette stage are conveyed onto the holding surface and, by conveying out the wafer from the holding surface, one of the plurality of holding surfaces becomes vacant, the conveyance control section conveys the wafer accommodated in the cassette mounted on the other cassette stage onto the vacant holding surface;
Claim 3: wherein the processing unit comprises a grinding apparatus and the first processing conditions and the second processing conditions both relate to processing by grinding;
Claim 4: wherein the processing unit comprises a polishing apparatus and the first processing conditions and the second processing conditions both relate to processing by polishing;
Claim 5: wherein the processing unit comprises a cutting apparatus and the first processing conditions and the second processing conditions both relate to processing by cutting;
Claim 6: the grinding apparatus includes at least one grinding wheel with a plurality of grindstones attached to a bottom surface thereof, and further wherein the grinding wheel is configured and arranged to be rotated and to be moved such that the grindstones are made to contact the wafer being processed by the processing unit, the first processing conditions include a first rotating speed of the grinding wheel, and the second processing conditions include a second rotating speed of the grinding wheel;
Claim 7: the grinding apparatus includes at least one grinding wheel with a plurality of grindstones attached to a bottom surface thereof, and further wherein the grinding wheel is configured and arranged to be rotated and to be moved such that the grindstones are made to contact the wafer being processed by the processing unit, the first processing conditions include a first feeding speed for feeding the grinding wheel toward the wafer being processed by the processing unit, and the second processing conditions include a second feeding speed for feeding the grinding wheel toward the wafer being processed by the processing unit;
Claim 8: the grinding apparatus includes: a rough grinding wheel with a plurality of rough grindstones attached to a bottom surface thereof, and further wherein the rough grinding wheel is configured and arranged to be rotated and to be moved such that the rough grindstones are made to contact the wafer being processed by the processing unit, and a finish grinding wheel with a plurality of finish grindstones attached to a bottom surface thereof, and further wherein the finish grinding wheel is configured and arranged to be rotated and to be moved such that the rough grindstones are made to contact the wafer being processed by the processing unit, and the first processing conditions include a first rotating speed of the rough grinding wheel and a first rotating speed of the finish grinding wheel, and the second processing conditions include a second rotating speed of the rough grinding wheel and a second rotating speed of the finish grinding wheel;
Claim 9: the grinding apparatus includes: a rough grinding wheel with a plurality of rough grindstones attached to a bottom surface thereof, and further wherein the rough grinding wheel is configured and arranged to be rotated and to be moved such that the rough grindstones are made to contact the wafer being processed by the processing unit, and a finish grinding wheel with a plurality of finish grindstones attached to a bottom surface thereof, and further wherein the finish grinding wheel is configured and arranged to be rotated and to be moved such that the rough grindstones are made to contact the wafer being processed by the processing unit, and the first processing conditions include a first feeding speed for feeding the rough grinding wheel toward the wafer being processed by the processing unit and a first feeding speed for feeding the finish grinding wheel toward the wafer being processed by the processing unit, and the second processing conditions include a second feeding speed for feeding the rough grinding wheel toward the wafer being processed by the processing unit and a second feeding speed for feeding the finish grinding wheel toward the wafer being processed by the processing unit.

Kubo shows a similar device having:
Claim 1: a chuck table (2) that has a holding surface and holds the wafer on the holding surface (figure 1);
Claim 2: a turntable (15) on which a plurality of the chuck tables having the holding surfaces are disposed, and are disposed to be rotatable between a conveying-in position where the wafer can be conveyed onto the holding surface by the conveying-in mechanism and a processing position where the processing unit processes the wafer held by the holding surface, wherein, when processing of wafers is ended after all the wafers accommodated in the cassette mounted on the one cassette stage are conveyed onto the holding surface and, by conveying out the wafer from the holding surface, one of the plurality of holding surfaces becomes vacant, the conveyance control section conveys the wafer accommodated in the cassette mounted on the other cassette stage onto the vacant holding surface (figure 1);
Claim 3: wherein the processing unit comprises a grinding apparatus and the first processing conditions and the second processing conditions both relate to processing by grinding (2,3);
Claim 4: wherein the processing unit comprises a polishing apparatus and the first processing conditions and the second processing conditions both relate to processing by polishing (finish grinding);
Claim 5: wherein the processing unit comprises a cutting apparatus and the first processing conditions and the second processing conditions both relate to processing by cutting (grinding can be broadly considered a cutting process since material is severed from the host material at is base);
Claim 6: the grinding apparatus includes at least one grinding wheel with a plurality of grindstones attached to a bottom surface thereof, and further wherein the grinding wheel is configured and arranged to be rotated and to be moved such that the grindstones are made to contact the wafer being processed by the processing unit, the first processing conditions include a first rotating speed of the grinding wheel, and the second processing conditions include a second rotating speed of the grinding wheel (figure 1);
Claim 7: the grinding apparatus includes at least one grinding wheel with a plurality of grindstones attached to a bottom surface thereof, and further wherein the grinding wheel is configured and arranged to be rotated and to be moved such that the grindstones are made to contact the wafer being processed by the processing unit, the first processing conditions include a first feeding speed for feeding the grinding wheel toward the wafer being processed by the processing unit, and the second processing conditions include a second feeding speed for feeding the grinding wheel toward the wafer being processed by the processing unit (figure 1);
Claim 8: the grinding apparatus includes: a rough grinding wheel with a plurality of rough grindstones attached to a bottom surface thereof, and further wherein the rough grinding wheel is configured and arranged to be rotated and to be moved such that the rough grindstones are made to contact the wafer being processed by the processing unit, and a finish grinding wheel with a plurality of finish grindstones attached to a bottom surface thereof, and further wherein the finish grinding wheel is configured and arranged to be rotated and to be moved such that the rough grindstones are made to contact the wafer being processed by the processing unit, and the first processing conditions include a first rotating speed of the rough grinding wheel and a first rotating speed of the finish grinding wheel, and the second processing conditions include a second rotating speed of the rough grinding wheel and a second rotating speed of the finish grinding wheel (figure 1);
Claim 9: the grinding apparatus includes: a rough grinding wheel with a plurality of rough grindstones attached to a bottom surface thereof, and further wherein the rough grinding wheel is configured and arranged to be rotated and to be moved such that the rough grindstones are made to contact the wafer being processed by the processing unit, and a finish grinding wheel with a plurality of finish grindstones attached to a bottom surface thereof, and further wherein the finish grinding wheel is configured and arranged to be rotated and to be moved such that the rough grindstones are made to contact the wafer being processed by the processing unit, and the first processing conditions include a first feeding speed for feeding the rough grinding wheel toward the wafer being processed by the processing unit and a first feeding speed for feeding the finish grinding wheel toward the wafer being processed by the processing unit, and the second processing conditions include a second feeding speed for feeding the rough grinding wheel toward the wafer being processed by the processing unit and a second feeding speed for feeding the finish grinding wheel toward the wafer being processed by the processing unit (figure 1);
for the purpose of improving wafer transport efficiency by increasing the number of wafers for processing. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Akimoto as taught by Kubo and include Kubo’s similar device having:
Claim 1: a chuck table that has a holding surface and holds the wafer on the holding surface;
Claim 2: a turntable on which a plurality of the chuck tables having the holding surfaces are disposed, and are disposed to be rotatable between a conveying-in position where the wafer can be conveyed onto the holding surface by the conveying-in mechanism and a processing position where the processing unit processes the wafer held by the holding surface, wherein, when processing of wafers is ended after all the wafers accommodated in the cassette mounted on the one cassette stage are conveyed onto the holding surface and, by conveying out the wafer from the holding surface, one of the plurality of holding surfaces becomes vacant, the conveyance control section conveys the wafer accommodated in the cassette mounted on the other cassette stage onto the vacant holding surface;
Claim 3: wherein the processing unit comprises a grinding apparatus and the first processing conditions and the second processing conditions both relate to processing by grinding;
Claim 4: wherein the processing unit comprises a polishing apparatus and the first processing conditions and the second processing conditions both relate to processing by polishing;
Claim 5: wherein the processing unit comprises a cutting apparatus and the first processing conditions and the second processing conditions both relate to processing by cutting;
Claim 6: the grinding apparatus includes at least one grinding wheel with a plurality of grindstones attached to a bottom surface thereof, and further wherein the grinding wheel is configured and arranged to be rotated and to be moved such that the grindstones are made to contact the wafer being processed by the processing unit, the first processing conditions include a first rotating speed of the grinding wheel, and the second processing conditions include a second rotating speed of the grinding wheel;
Claim 7: the grinding apparatus includes at least one grinding wheel with a plurality of grindstones attached to a bottom surface thereof, and further wherein the grinding wheel is configured and arranged to be rotated and to be moved such that the grindstones are made to contact the wafer being processed by the processing unit, the first processing conditions include a first feeding speed for feeding the grinding wheel toward the wafer being processed by the processing unit, and the second processing conditions include a second feeding speed for feeding the grinding wheel toward the wafer being processed by the processing unit;
Claim 8: the grinding apparatus includes: a rough grinding wheel with a plurality of rough grindstones attached to a bottom surface thereof, and further wherein the rough grinding wheel is configured and arranged to be rotated and to be moved such that the rough grindstones are made to contact the wafer being processed by the processing unit, and a finish grinding wheel with a plurality of finish grindstones attached to a bottom surface thereof, and further wherein the finish grinding wheel is configured and arranged to be rotated and to be moved such that the rough grindstones are made to contact the wafer being processed by the processing unit, and the first processing conditions include a first rotating speed of the rough grinding wheel and a first rotating speed of the finish grinding wheel, and the second processing conditions include a second rotating speed of the rough grinding wheel and a second rotating speed of the finish grinding wheel;
Claim 9: the grinding apparatus includes: a rough grinding wheel with a plurality of rough grindstones attached to a bottom surface thereof, and further wherein the rough grinding wheel is configured and arranged to be rotated and to be moved such that the rough grindstones are made to contact the wafer being processed by the processing unit, and a finish grinding wheel with a plurality of finish grindstones attached to a bottom surface thereof, and further wherein the finish grinding wheel is configured and arranged to be rotated and to be moved such that the rough grindstones are made to contact the wafer being processed by the processing unit, and the first processing conditions include a first feeding speed for feeding the rough grinding wheel toward the wafer being processed by the processing unit and a first feeding speed for feeding the finish grinding wheel toward the wafer being processed by the processing unit, and the second processing conditions include a second feeding speed for feeding the rough grinding wheel toward the wafer being processed by the processing unit and a second feeding speed for feeding the finish grinding wheel toward the wafer being processed by the processing unit;
for the purpose of improving wafer transport efficiency by increasing the number of wafers for processing.

Response to Arguments
Applicant’s arguments, see pp. 12-16, filed 30 September 2022, with respect to the rejection(s) of claim(s) 1-2 under prior art and drawing objection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Akimoto et al.
Applicant's arguments filed 30 September 2022 have been fully considered but they are not persuasive re. the 112(b) rejections. There are still no structures for multiple portions in Claim 1. The cited specification disclosures do not show structure thereto.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652